IN THE COURT OF APPEALS OF IOWA

                                     No. 16-1071
                              Filed December 21, 2016


IN THE INTEREST OF N.E.C.,
Minor child,

M.L., Mother,
       Petitioner-Appellee,


R.C., Father,
       Respondent-Appellant.
________________________________________________________________


          Appeal from the Iowa District Court for Appanoose County, William S.

Owens, Associate Juvenile Judge.



          A father appeals from the district court order terminating his parental

rights. AFFIRMED.



          Monte M. McCoy of McCoy Legal Services, Centerville, for appellant

father.

          Steven E. Goodlow, Albia, for appellee mother.

          Mary B. Krafka of Krafka Law Office, Ottumwa, guardian ad litem for minor

child.



          Considered by Danilson, C.J., and Doyle and McDonald, JJ.
                                         2


MCDONALD, Judge.

       Melanie filed a petition pursuant to Iowa Code chapter 600A (2015)

seeking to terminate the parental rights of Rodney in their child, N.E.C., on the

ground Rodney had abandoned the child. The district court granted the petition

and terminated Rodney’s parental rights pursuant to Iowa Code section

600A.8(3)(b).   On appeal, Rodney contends Melanie failed to prove Rodney

abandoned the child and failed to prove termination of his parental rights is in the

best interest of the child. Our review is de novo. See In re R.K.B., 572 N.W.2d
600, 601 (Iowa 1998).

       There is clear and convincing evidence Rodney abandoned the child

within the meaning of the code. See Iowa Code § 600A.8 (requiring clear and

convincing proof), (3)(b) (setting forth elements to prove abandonment). The

child at issue was eleven years old at the time of the termination hearing.

Rodney had been a part of the child’s life when the child was younger. More

recently, however, Rodney has been absent due to his escalating criminal

behavior. During the five years preceding the termination hearing, Rodney had

been imprisoned on three different occasions. At the time of the termination

hearing, Rodney was incarcerated in Missouri due to his sixth conviction for

operating while intoxicated. His discharge date was in 2018, although Rodney

testified he could be paroled sooner.        During this most recent period of

incarceration, Rodney has not provided financial support for the child. Rodney

had also not maintained a place of significance in the child’s life. At the time of

the termination hearing, Rodney had not seen the child in over a year. Rodney

had not made an effort to maintain regular communication with the child despite
                                         3


knowing the mother’s telephone number. A parent “cannot use his incarceration

as a justification for his lack of relationship with the child.” In re C.A.V., 787
N.W.2d 96, 101 (Iowa Ct. App. 2010). Rodney’s decision to continue criminal

behavior resulting in his incarceration is a choice he has repeatedly made at the

expense of forging a relationship with N.E.C.

        We also conclude termination is in the child’s best interest. Because of

his repeated incarcerations, Rodney has limited his bond with the child. See In

re M.M.S., 502 N.W.2d 4, 8–9 (Iowa 1993); In re N.W., No. 16-1548, 2016 WL
6652474, at *3 (Iowa Ct. App. Nov. 9, 2016); In re R.P., No. 16-1154, 2016 WL
4544426, at *2 (Iowa Ct. App. Aug. 31, 2016). The mother is remarried, and the

child’s stepfather is willing to adopt the child upon the termination of Rodney’s

parental rights. The child and the stepfather have many common interests and a

strong bond.        The child has expressed a preference to be adopted by his

stepfather. The termination of the father’s parental rights would bring certainty to

the child’s life.

        For the foregoing reasons, we affirm without further opinion. See Iowa Ct.

R. 21.26(1)(a), (d), (e).

        AFFIRMED.